Title: To Thomas Jefferson from James McAboy, 28 June 1825
From: McAboy, James
To: Jefferson, Thomas


Honored Sir
Kanawha
June 28 1825
Having heard much of the Virginia University I wish for my own satisfaction and the good of literature to have some further knowledge of its situation and prospects.If you have printed by-laws a copy would be gratifying. I should be glad from some source to learn 1 The number of professorships their names and salaries2 The number Students the expense of Tuition Board and every other necessary expense,3 Its Library Chemical Mathematical & Philosophical aparatus and what ever else relates to its prosperity or usefulnessAny information you may wish of the Colleges of the west I will give you with pleasureA line from its learned and honoured Rector our former esteemed and venerable President will be esteemed a high privilege byHonored SirYour obedient ServantJames McAboyP.S. Could I obtain a line in a few fews  it would find me at Cinnatti Ohio and any time I can obtained it if sent to Athens Ohio